          Case 7:20-cv-00062-DC Document 31 Filed 08/19/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF TEXAS
                             MIDLAND-ODESSA DIVISION


  ANGELA JANELL BURROWS,                           §
  individually and as independent                  §
  administrator of, and on behalf of, the          §
  ESTATE OF STEPHANIE GONZALES                     §
  and STEPHANIE GONZALES’ heirs-at-                §
  law,                                             §
                                                   §
         Plaintiff,                                §      CIV. ACT. NO. 7:20-CV-00062-DC
                                                   §
  v.                                               §      JURY DEMANDED
                                                   §
  MIDLAND COUNTY, TEXAS; GEORGE                    §
  DARRELL RHEA; MATTHEW FRANCIS                    §
  GROESSEL; MONICA MARIE ALLEN;                    §
  CITY OF MIDLAND, TEXAS; and                      §
  BLAKE ALLEN BLANSCETT,                           §
                                                   §
         Defendants.                               §

                 ORDER ON TO DEFENDANTS’ MOTION FOR LEAVE
                  TO DESIGNATE RESPONSIBLE THIRD PARTIES

       The Court considered, on the date subscribed to this order, Defendants’ Motion for Leave to

Designate Responsible Third Parties and Plaintiff’s Response and Objection to Defendants’ Motion

for Leave to Designate Responsible Third Parties. After considering the Motion and Response, the

pleadings, and other papers on file, the Court finds that the Motion should be and is in all things

DENIED. Plaintiff’s objection is SUSTAINED and Defendants’ request for leave and Motion to name

Amanda Marshall and Soluta Health, Inc., as responsible third parties is DENIED and OVERRULED.

       Signed on this the _____________ day of _______________, 2020.



                                                       _________________________________
                                                       JUDGE PRESIDING




ORDER ON DEFENDANTS’ MOTION FOR LEAVE TO DESIGNATE RESPONSIBLE THIRD PARTIES –
Page 1 of 1
